Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after-final amendments dated 1/28/2022 are acknowledged and entered.

Rejoin Claims 4 and 5
Previously-withdrawn claims 4 and 5 are hereby rejoined and allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki on February 4, 2022.
The application has been amended as follows:
Amend claim 18 as follows: A non-transitory computer readable medium including a program for controlling a substrate cleaning system, which when executed by a processor of the substrate cleaning system, the program controls the substrate cleaning system to execute the method for cleaning a substrate according to Claim 1.
Cancel claims 9, 11-14, 16, and 17.
Add new claims 25-31 such that the following claims are recited:
Claim 25:  The method for cleaning a substrate according to Claim 2, wherein the supplying of the strip-processing liquid comprises a plurality of supplying steps.
Claim 26:  The method for cleaning a substrate according to Claim 2, wherein the pure water is heated pure water.
Claim 27:  The method for cleaning a substrate according to Claim 25, wherein the supplying of the strip-processing liquid includes supplying the pure water in one step and supplying a second strip-processing liquid comprising an alkaline solution in another step.
Claim 28:  The method for cleaning a substrate according to Claim 25, wherein the supplying of the strip-processing liquid includes supplying the pure water in one step and supplying a second strip-processing liquid comprising a developing solution including ammonia in another step.
Claim 29:  The method for cleaning a substrate according to Claim 3, wherein the supplying of the strip-processing liquid comprises a plurality of supplying steps.
Claim 30:  The method for cleaning a substrate according to Claim 3, wherein the pure water is heated pure water.
Claim 31:  The method for cleaning a substrate according to Claim 29, wherein the supplying of the strip-processing liquid includes supplying the pure water in one step and supplying a second strip-processing liquid comprising an alkaline solution in another step.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1, 18, or 20, which are the independent claims.
With regard to claim 1, the most relevant prior art is the combination of U.S. 2012/0214294 by Kon in view of U.S. 5,910,337 to Lyons used to reject claim 1 in the Final Rejection dated 10/8/2021.  The combination of Kon in view of Lyons fails to teach the recited strip-processing liquid is pure water, and the combination of Kon in view of Lyons fails to teach supplying a dissolving-processing liquid to the substrate such that the processing film stripped in the film state from the substrate is dissolved on the substrate, wherein the dissolving-processing liquid comprises an alkali developing solution.  The reviewed prior art fails to provide motivation to modify the method of Kon in view of Lyons to arrive at the method recited by claim 1.
Claim 18 recites a non-transitory computer readable medium including a program for controlling a substrate cleaning system, which when executed by a processor of the substrate cleaning system, the program controls the substrate cleaning system to execute the method for cleaning a substrate according to allowable claim 1.  
With regard to claim 20, the most relevant prior art is the combination of U.S. 2012/0214294 by Kon in view of U.S. 5,910,337 to Lyons used to reject claim 1 in the Final Rejection dated 10/8/2021.  The combination of Kon in view of Lyons fails to teach a step of supplying a dissolving-processing liquid to the substrate such that the processing film stripped in the film state from the substrate is dissolved, wherein the dissolving-processing liquid comprises an alkali developing solution, and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 5, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714